Citation Nr: 0728971	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  06-03 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which reopened a previously denied 
claim for service connection for post-traumatic stress 
disorder (PTSD) and denied this claim on the merits.  The 
veteran disagreed with the denial of his reopened claim for 
service connection for PTSD in April 2005.  He perfected a 
timely appeal in January 2006 and requested a Travel Board 
hearing, which was held at the RO in June 2006 before the 
undersigned Veterans Law Judge.

The Board is not bound by the RO's determination in this 
matter and must instead make its own determination as to 
whether new and material evidence has been received to reopen 
this claim.  That is, the Board has a jurisdictional 
responsibility to consider whether a claim should be 
reopened, regardless of the RO's finding.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  In a September 2003 rating decision, the RO denied the 
veteran's claim for service connection for PTSD; a notice of 
disagreement was not received to initiate an appeal from that 
determination.

2.  Some of the evidence received since the September 2003 
rating decision relates, either by itself or when considered 
with previous evidence of record, to an unestablished fact 
necessary to substantiate the claim for service connection 
for PTSD, and it raises a reasonable possibility of 
substantiating the claim.




CONCLUSIONS OF LAW

1.  The September 2003 rating decision, which denied 
entitlement to service connection for PTSD, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2006).

2.  Evidence received since the September 2003 rating 
decision is new and material and the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

In the instant case, the Board has rendered a decision in 
favor of the veteran, granting his application to reopen a 
claim for service connection for PTSD and remanding the claim 
for additional development.  Therefore, a further discussion 
of the VCAA duties is unnecessary at this time.  

New & Material Evidence to Reopen Service Connection for PTSD
Law and Regulations

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108 (West 2002).  New and material evidence is defined by 
regulation, see 38 C.F.R. § 3.156, which VA amended in 2001.  
See 66 Fed. Reg. 45620- 45632 (August 29, 2001).  The amended 
version of 38 C.F.R. § 3.156(a) is applicable to claims filed 
on or after August 29, 2001.  Because the veteran filed his 
application to reopen a previously denied claim for service 
connection for PTSD after that date, the amended version of 
38 C.F.R. § 3.156(a) is applicable to this claim.

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative. Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

            Service Connection for Post-traumatic stress 
disorder (PTSD)
                                                Applicable 
Regulation

In order for a veteran to establish service connection for 
PTSD the veteran must offer proof of: (1) a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); 
(2) credible supporting evidence that a claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current PTSD symptoms and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); accord Sizemore v. Principi, 
18 Vet. App. 264, 269 (2004); Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  38 C.F.R. § 4.125(a), which governs 
diagnosis of mental disorders, requires a diagnosis to 
conform to Diagnostic and Statistical Manual of Mental 
Disorders (DSM- IV) or to be supported by the findings on the 
examination report, and if it does not, the report must be 
returned to the examiner to substantiate the diagnosis. 38 
C.F.R. § 4.125(a).  Where a current diagnosis of PTSD exists, 
the sufficiency of the claimed in-service stressor is 
presumed, however, credible evidence that the claimed in-
service stressor actually occurred is also required. 
Sizemore, supra.

                                                    Factual 
Background

A review of the claims file shows that the RO denied the 
veteran's claim for service connection for PTSD in a 
September 2003 rating decision that was issued to the veteran 
and his service representative later that same month.  A 
notice of disagreement was not received to initiate an appeal 
of this decision; accordingly, it became final.  38 U.S.C.A. 
§ 7105 (West 2002).

The evidence of record at the time of the September 2003 
rating decision consisted of the veteran's service medical 
records, service personnel records, and VA treatment records.

A review of the veteran's service medical records indicates 
that a mental status evaluation was normal at his enlistment 
physical examination in April 1967; he reported no relevant 
medical history at that time.  The veteran was clinically 
normal at a routine physical examination in July 1967 and 
reported no relevant medical history at that time.  The 
veteran was not treated for PTSD during active service.  
Mental status evaluation was again normal at his separation 
physical examination in June 1970.  He also reported no 
relevant psychiatric history at that time.

The veteran's service personnel records show that his 
military occupational specialty (MOS) was as a cook.  He 
served in Vietnam from September 1968 to August 1969.  He was 
awarded the Vietnam Service Medal, the Republic of Vietnam 
Campaign Medal w/60 Device, and 2 overseas service bars.  He 
participated in Vietnam Counteroffensive Phase V, Vietnam 
Counteroffensive Phase VI, Tet '69 Counteroffensive, and the 
11th Unnamed Campaign.

On VA outpatient treatment in February 2001, the veteran 
complained of some depression due to his inability to work.  
He had worked only 3 weeks since June 2000 due to a rotator 
cuff injury in the right shoulder.  He was more emotional and 
less motivated.  His history included PTSD and occasional 
nightmares.  He denied any suicidal thoughts or ideation.  

On VA outpatient treatment in March 2001, the veteran 
complained of depression over decreased work, poor sleep, an 
inability to do things that he enjoyed doing, guilt over 
decreasing income, low energy level, poor concentration, and 
low motivation.  He also reported nightmares related to PTSD 
and denied suicidal thoughts or ideations.  His PTSD symptoms 
consisted of occasional nightmares of Vietnam.  The 
assessment included PTSD.

The RO sent the veteran a PTSD Questionnaire in December 
2001.

                                                      
Analysis

The pertinent evidence added to the record since the 
September 2003 rating decision includes additional VA 
treatment records and the veteran's testimony at his June 
2007 Travel Board hearing.

When he filed his application to reopen a previously denied 
claim for service connection for PTSD in May 2004, the 
veteran attached a letter from P.L.C., CSW-R, ACSW.  A review 
of this letter shows that the veteran was currently receiving 
psychotherapy at the Syracuse Vet Center for treatment of 
PTSD.  The veteran's symptoms included nightmares, 
exaggerated startle response, avoidance, hypervigilance, a 
history of alcohol abuse, relationship conflict, anger, 
survivor's guilt, depression, anxiety, and intrusive 
thoughts.  The veteran reported serving in Vietnam northwest 
of Long Binh and driving a supply truck.  "He notes that the 
convoy was ambushed and experienced numerous ground attacks.  
In one instance, while he and a buddy were on a berm, the 
buddy was shot and [the veteran] continues to see his body 
falling forward."  The veteran also reported seeing "bodies 
of the enemy stacked at an intersection of Highway 1 and they 
were torched in a religious ceremony.  He recalls the smell 
of the burning bodies."

A review of the veteran's additional VA treatment records 
shows that, on VA examination in December 2003, the veteran 
reported a good relationship with his wife and closeness to 
his children and grandchildren.  Mental status examination of 
the veteran showed an appropriate mood and affect, normal 
speech in rate and rhythm, fair eye contact, clear thought 
processes, coherent thought content, no odd or bizarre 
mentation, and no suicidal or homicidal ideation.  The 
veteran stated that, although his MOS was as a cook, shortly 
after he arrived in Vietnam, he was assigned to drive a truck 
carrying rations, supplies, and personnel between his base at 
Dong Tam and Saigon and also was sent north to carry supplies 
to outposts.  He reported 2 nightmares per week and that, 
during his first marriage, he some times choked his wife or 
engaged in sleep walking.  He also reported flailing about in 
his sleep and stated that, 4 months earlier, his wife had 
woken him while he was in the garage throwing things "out of 
my foxhole."  He slept about 4 hours per night and reported 
difficulty falling asleep and awakening at least twice during 
the night.  The VA clinical psychologist stated that the 
veteran had reported traumatic events from his tour of duty 
in Vietnam and endorsed symptoms consistent with a diagnosis 
of chronic PTSD.  The veteran's Global Assessment of 
Functioning (GAF) score was 52, indicating moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning.  The diagnoses included PTSD.

In a statement on his VA Form 9, the veteran contended that 
he had experienced PTSD "for a very long time."  He also 
contended that he experienced flashbacks and nightmares about 
his experiences in Vietnam in 1970.

The veteran testified at his June 2007 Travel Board hearing 
that, while serving as a cook in Vietnam, he had been 
reassigned to drive convoy trucks and came under sniper fire 
while driving in convoys in Vietnam.  The veteran's wife 
testified that her husband experienced depression, mood 
swings, and nightmares.  The veteran also testified that his 
base had been attacked by mortar fire soon after he arrived 
in Vietnam in September 1968 and that he had come under enemy 
fire again in February 1969.  

The Board finds that the evidence received since the 
September 2003 RO decision is "new and material" because, 
when considered with previous evidence of record, it relates 
to an unestablished fact necessary to substantiate the claim 
for service connection for PTSD raises a reasonable 
possibility of substantiating the claim.  In his recent 
statements concerning his claimed in-service stressor, the 
veteran has consistently maintained that he was subjected to 
weaponry fire while assigned to convoy duty, to include 
between Dong Tam and Saigon and other outposts in both lay 
statements and Travel Board hearing testimony.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Generally, anecdotal incidents such as some that the 
veteran has alleged are not researchable, since incidents can 
only be officially researched if they have been reported and 
documented.  See 38 C.F.R. § 3.159 (c)(2)(i) (2006).  
However, the statements and testimony regarding the veteran's 
claimed stressors relating to being subjected to weaponry 
fire when first arriving in Vietnam and later while part of a 
convoy between locations that he has specified are 
potentially verifiable.  The VA examiner based his PTSD 
diagnosis in December 2003 on the veteran's statements and 
related the veteran's PTSD to active service.  None of this 
evidence was of record at the time of the September 2003 
rating decision.  Thus, the evidence provides an 
unestablished fact necessary to substantiate the claim for 
service connection for PTSD.  In view of the foregoing, the 
Board finds that the added evidence raises a reasonable 
possibility of substantiating the claim for service 
connection for PTSD.  

Based on the foregoing, the Board concludes that the newly 
received evidence is both new and material evidence.  38 
C.F.R. 3.156(a).  Accordingly, the Board finds that reopening 
of the claim for service connection for PTSD is warranted.


ORDER

New and material evidence having been received, the claim for 
service connection for PTSD is reopened.  The appeal is 
granted to this extent only.


REMAND

As noted above, new and material evidence has been received 
to reopen the claim for service connection for PTSD.  After 
ensuring compliance with the VCAA, the RO must readjudicate 
the claim on a de novo basis.

The veteran has maintained that he was exposed to weaponry 
fire while assigned to convoy duty, to include between Dong 
Tam and Saigon, and to other outposts.  
However, as the RO noted in the currently appealed rating 
decision, the information provided by the veteran in his 
stressor statement was insufficient for verification 
purposes.  Accordingly, on remand, the RO should request 
specific details of the in-service stressful incident(s) from 
the veteran: date(s), place(s), unit of assignment at the 
time of the event(s), description of the event(s), medal(s) 
or citation(s) received as a result of the event(s), and, if 
appropriate, name(s) and other identifying information 
concerning any other individuals involved in the event(s).  
At a minimum, the veteran must indicate the location and 
approximate time (a 2-month specific date range) of the 
stressful event(s) in question, and the unit of assignment at 
the time the stressful event occurred.  Inform the veteran 
that this information is necessary to obtain supportive 
evidence of the stressful event(s) and that failure to 
respond or an incomplete response may result in denial of the 
claim.  See M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section D, Subsection 15 (Dec. 13, 2005).

If the veteran provides additional information about his 
claimed in-service stressors, this information, along with 
copies of pertinent service personnel records, should be 
forwarded to the Joint Services Records Research Center 
(JSRRC) (formerly the Center for Unit Records Research 
(CURR)) for stressor verification.  If the veteran does not 
respond with additional information about his claimed in-
service stressors, then a statement outlining the veteran's 
claimed in-service stressor (being subjected to weaponry fire 
while assigned to convoy duty in February 1969, to include 
between Dong Tam & Saigon, and to other outposts), along with 
copies of pertinent service personnel records, should be 
forwarded to JSRRC for stressor verification.  If, and only 
if, the veteran's claimed in-service stressor is verified by 
JSRRC, the RO should schedule the veteran for VA psychiatric 
examination to determine if his PTSD is linked to the 
verified stressor.

Accordingly, the case is REMANDED for the following action:

1. The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with the 
recent court decisions, as well as 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  Specifically, the RO should 
provide VCAA notice for a de novo claim 
for service connection for PTSD.

2.  Send the veteran a letter requesting 
that he provide additional information 
needed by the Joint Services Records 
Research Center (JSRRC) (formerly the 
Center for Unit Records Research (CURR)) 
to verify his claimed in-service 
stressors.  If the veteran provides 
additional information, then the RO should 
forward this information and copies of 
pertinent service personnel records to 
JSRRC for stressor verification.  If the 
veteran does not provide additional 
information concerning his claimed in-
service stressors, the RO must still send 
a statement outlining the veteran's 
claimed in-service stressor (being 
subjected to weaponry fire while assigned 
to convoy duty in February 1969, to 
include between Dong Tam & Saigon, and to 
other outposts) and copies of pertinent 
service personnel records to JSRRC for 
stressor verification.  All responses to 
the stressor verification request, to 
include negative responses, should be 
included in the claims file.

3.  If, and only if, JSRRC confirms the 
veteran's claimed in-service stressor, 
then schedule the veteran for a VA 
psychiatric examination.  The claims 
folder, to include a copy of this REMAND 
and any additional evidence provided by 
JSRRC, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims file was reviewed.  Any 
indicated studies should be performed.  

The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the veteran's PTSD is 
causally linked to a verified in-service 
stressor.  If there is no such 
relationship, the examiner should 
specifically indicate so in the report.  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.    

The examiner also is requested to provide 
a rationale for any opinion expressed and 
is advised that if a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate in the 
examination report.

4.  Thereafter, the RO should readjudicate 
the claim for service connection for PTSD 
on a de novo basis.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


